     Case 13-50461-btb         Doc 187    Entered 02/17/21 15:41:59      Page 1 of 4




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Ste. 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     dbrenner@wrightlegal.net
 6   rhernandez@wrightlegal.net
 7   Attorneys for PHH Mortgage Corporation formerly known as Ocwen Loan Servicing, LLC

 8
                               UNITED STATES BANKRUPTCY COURT
 9
10                                       DISTRICT OF NEVADA

11   IN RE:                                              Case No.: 13-50461-BTB
12   CHRISTOPHER MICHAEL MARINO, and                     Chapter 7
13   VALERIE MARGARET MARINO,
                                                         STIPULATION TO CONTINUE
14                   Debtors                             HEARING
15
16                                                       Hearing Date: February 19, 2021
                                                         Hearing Time: 10:00 AM
17
18
19            This Stipulation to Continue Hearing is entered into by and between Debtors,
20   Christopher Michael Marino and Valerie Margaret Marino (“Debtors”), and Creditor, PHH
21   Mortgage Corporation formerly known as Ocwen Loan Servicing, LLC (“PHH”), by and
22   through their respective counsel of record, and concerns PHH’s Amended Motion for Relief
23   from Judgment or Order (Rule 9024) and for New Evidentiary Hearing (“Amended Motion for
24   Relief”)[ECF No. 167].
25            On February 17, 2021, this Court entered an Order on Stipulation to Bifurcate Hearing,
26   which affected PHH’s Amended Motion for Relief and Debtors’ Motion to Determine Punitive
27   Damages [ECF No. 157]. Under the terms of the Order, PHH’s Amended Motion for Relief
28   was to be heard on February 19, 2021, and the Court was then to determine whether an


                                                     1
     Case 13-50461-btb        Doc 187      Entered 02/17/21 15:41:59       Page 2 of 4




 1   evidentiary hearing was needed on the matter regarding PHH’s Amended Motion for Relief and
 2   Debtors’ Motion or if the Court could make a determination as to punitive damages without
 3   further hearing.
 4          The parties recently exchanged settlement proposals, and have agreed it would be
 5   mutually beneficial to continue the hearing currently set for February 19, 2021 in order to
 6   complete those discussions prior to incurring additional expense. The parties are waiting on the
 7   pending Writ for Certiorari before the United States Supreme Court on the issue of Debtors’
 8   denial of attorney’s fees and costs on appeal in this matter. The United States Supreme Court is
 9   expected to decide whether it will grant Certiorari in early March. The parties believe that
10   resolution of the Certiorari will lend itself to the completion of settlement discussions. The
11   parties have been in contact with the Court’s clerk to identify a date in April or as soon
12   thereafter as possible to schedule the continued hearing.
13          The parties also agree that all other terms of the Order on Stipulation to Bifurcate
14   Hearing will apply to the continued hearing, including the provisions whether a further
15   evidentiary hearing is needed in this matter and whether this Court can make a determination as
16   to punitive damages without further hearing. Should the Court determine an evidentiary hearing
17   is necessary, the Court will set an evidentiary hearing.
18          IT IS SO STIPULATED.
19    Dated this 17th day of February, 2021.               Dated this 17th day of February, 2021.
20
      WRIGHT, FINLAY & ZAK, LLP
21
22    /s/ Darren T. Brenner                                /s/ Christopher P. Burke
      Darren T. Brenner, Esq.                              Christopher P. Burke, Esq.
23    Nevada Bar No. 8386                                  Nevada Bar No. 04093
24    Ramir M. Hernandez, Esq.                             702 Plumas Street
      Nevada Bar No. 13146                                 Reno, NV 89509
25    7785 W. Sahara Ave., Ste. 200                        Attorney for Debtors, Christopher
      Las Vegas, NV 89117                                  Michael Marino and Valerie Margaret
26    Attorneys for PHH Mortgage Corporation               Marino
27    formerly known as Ocwen Loan Servicing,
      LLC
28


                                                      2
     Case 13-50461-btb      Doc 187     Entered 02/17/21 15:41:59     Page 3 of 4



                                   CERTIFICATE OF SERVICE
 1
 2     1.      On February 17, 2021, I served the following document(s):
 3                                STIPULATION TO CONTINUE HEARING
 4     2.      I served the above-named document(s) by the following means to the
               persons as listed below:
 5
               (Check all that apply)
 6
            ■ a.   ECF System (You must attach the “Notice of Electronic Filing”, or list all
 7                 persons and address and attach additional paper if necessary)
 8                 SETH J. ADAMS on behalf of Creditor DEUTSCHE BANK NATIONAL
                   TRUST COMPANY, AS TRUSTEE FOR GMACM MORTGAGE LOAN
 9
                   TRUST
10                 sadams@woodburnandwedge.com, jgoff@woodburnandwedge.com

11                 CHRISTOPHER PATRICK BURKE on behalf of Debtor CHRISTOPHER
                   MICHAEL MARINO
12
                   atty@cburke.lvcoxmail.com
13
                   CHRISTOPHER PATRICK BURKE on behalf of Debtor CHRISTOPHER
14                 MICHAEL MARINO
15                 attycburke@charter.net

16                 CHRISTOPHER PATRICK BURKE on behalf of Joint Debtor VALERIE
                   MARGARET MARINO
17                 atty@cburke.lvcoxmail.com
18
                   CHRISTOPHER PATRICK BURKE on behalf of Joint Debtor VALERIE
19                 MARGARET MARINO
                   attycburke@charter.net
20
21                 W. DONALD GIESEKE
                   wdg@renotrustee.com, dgieseke@ecf.axosfs.com
22
                   RAMIR M. HERNANDEZ on behalf of Creditor PHH MORTGAGE
23                 CORPORATION, FKA OCWEN LOAN SERVICING, LLC
24                 rhernandez@wrightlegal.net, jcraig@wrightlegal.net;nvbkfiling@wrightlegal.net

25                 U.S. TRUSTEE - RN - 7
                   USTPRegion17.RE.ECF@usdoj.gov
26
27
28


                                                  3
     Case 13-50461-btb      Doc 187       Entered 02/17/21 15:41:59           Page 4 of 4




 1         □ b.   United States mail, postage fully pre-paid (List persons and addresses.
                  Attach additional paper if necessary)
 2
 3         □ c.   Personal Service (List persons and addresses. Attach additional paper if necessary)

 4                I personally delivered the document(s) to the persons at these addresses:

 5                _______________________________________________________________

 6         □      For a party represented by an attorney, delivery was made by handing the
                  document(s) to the attorney or by leaving the document(s) at the attorney’s office
 7                with a clerk or other person in charge, or if no one is in charge by leaving the
                  document(s) in a conspicuous place in the office.
 8
           □      For a party, delivery was made by handing the document(s) to the party or by
 9                leaving the document(s) at the person’s dwelling house or usual place of abode
                  with someone of suitable age and discretion residing there.
10
           □ d.   By direct email (as opposed to through the ECF System) (List persons and
11                email addresses. Attach additional paper if necessary)

12                Based upon the written agreement of the parties to accept service by email or a court
                  order, I caused the document(s) to be sent to the persons at the email addresses listed
13                below. I did not receive, within a reasonable time after the transmission, any electronic
                  message or other indication that the transmission was unsuccessful.
14
15
16
           □ e.   By fax transmission (List persons and fax numbers. Attach additional paper if
17                necessary)

                  Based upon the written agreement of the parties to accept service by fax transmission or
18
                  a court order, I faxed the document(s) to the persons at the fax numbers listed below. No
19                error was reported by the fax machine that I used. A copy of the record of the fax
                  transmission is attached.
20
21
           □ f.   By messenger (List persons and addresses. Attached additional paper if necessary)
22
                  I served the document(s) by placing them in an envelope or package addressed to the
23                persons at the addresses listed below and providing them to a messenger for service.
                  (A declaration by the messenger must be attached to the Certificate of Service).
24
25
           I declare under penalty of perjury that the foregoing is true and correct.
26
     Signed on February 17, 2021.
27
                                                   /s/ Jason Craig                          .
28                                                 An employee of Wright, Finlay & Zak, LLP


                                                      4
